Citation Nr: 9926223	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-13 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
service-connected pulmonary asbestosis, from November 30, 
1995 to October 6, 1996.  

2. Entitlement to an evaluation in excess of 30 percent for 
service-connected pulmonary asbestosis, effective from 
October 7, 1996.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and his daughter



ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from November 1947 to November 
1951.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1997 rating decision from the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for pulmonary 
asbestosis with an evaluation of 10 percent, effective from 
November 30, 1995.  In a supplemental statement of the case, 
issued in August 1998, the RO granted an increased evaluation 
of 30 percent effective October 7, 1996.  

By rating decision in October 1996, the RO denied service 
connection for asbestosis, finding that no related lung 
disease existed.  The veteran timely perfected an appeal to 
this decision.  By rating decision in May 1997, the RO 
granted service connection for pulmonary asbestosis with a 10 
percent evaluation, effective from November 30, 1995.  The 
May 1997 decision represented a full grant of benefits sought 
with respect to the veteran's claim for service connection 
for pulmonary asbestosis.  However, the veteran has timely 
perfected an appeal with the "down-stream" issue of the 
percentage evaluation assigned.  

In a statement received in October 1998, the veteran reported 
that his service-connected asbestosis had caused congestive 
heart failure and leg pains.  In as much as such represents 
an informal claim for service connection for congestive heart 
failure and leg pains, these issues are referred to the RO 
for further development and action as necessary.  



FINDINGS OF FACT

1. All facts pertinent to the veteran's claims have been 
fully developed for purposes of adjudication.

2. The veteran's pulmonary asbestosis was manifested by mild 
obstruction and normal pulmonary function tests from 
November 30, 1995, to October 6, 1996.  

3. The veteran's pulmonary asbestosis was manifested by 
moderate dyspnea on exertion, and forced vital capacity of 
83 percent predicted from October 7, 1996, to November 15, 
1998.

4. Effective November 16, 1998, the veteran pulmonary 
asbestosis required outpatient oxygen therapy.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
service-connected pulmonary asbestosis, from November 30, 
1995 to October 6, 1996, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.20, 4.97, 
Diagnostic Code 6801 (1996); 38 C.F.R. § 4.97, Diagnostic 
Code 6833 (1998).

2. The criteria for an evaluation in excess of 30 percent for 
service-connected pulmonary asbestosis, from October 7, 
1996, to November 15, 1998, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.20, 
4.97, Diagnostic Code 6801 (1996); 38 C.F.R. § 4.97, 
Diagnostic Code 6833 (1998).

3. The criteria for a 100 percent evaluation for service-
connected pulmonary asbestosis have been met, effective 
November 16, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.97, Diagnostic Code 6833 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

An initial diagnosis of chronic obstructive pulmonary disease 
was reported on VA examination in June 1978.  The record 
contains medical treatment records reporting continued 
complaints of chest pain and shortness of breath, following 
this initial diagnosis.  

A Social Security Disability evaluation was conducted in 
January 1992.  The veteran reported that he had been having 
chest pains for approximately nine years.  The veteran 
reported lung problems all of his adult life and noted a 
history of hard rock mining and smoking until 13 years prior 
to the examination.  The examiner noted review of a pulmonary 
function test (PFT) performed in April 1978, which showed a 
forced vital capacity (FVC) of 90.5 percent of predicted.  
Physical examination showed some coarse rhonchi throughout 
all lung fields, with no wheezing or any particular 
prolongation of the expiratory phase.  Chest X-ray showed no 
congestive changes or confluent infiltrates.  The examiner 
noted an assessment consistent with some type of lung 
disease, possibly restrictive, on the basis of the veteran's 
previous exposure, with normal pulmonary function test in 
1978.  

The veteran was hospitalized in August 1995 with a 10-12 year 
history of stable angina, which had become unstable, and 
complaints of chest pains.  The examiner noted that the 
veteran was a former miner and ship worker with exposure to 
asbestos and had a 30-year history of smoking one-to-three 
packs per day.  A diagnosis of COPD was provided.  

In November 1995, the veteran filed a claim for VA benefits 
for service connection for asbestosis.  He stated that he was 
exposed to asbestos during his military service and was 
diagnosed with asbestosis approximately three years earlier.  

At an evaluation at the VA pulmonary clinic in August 1996, 
the examiner noted the veteran's lungs were clear to 
auscultation and percussion.  Chest X-ray examination was 
normal.  The examiner stated that computed tomography (CT) 
scan and history supported a finding of asbestos exposure.  
The examiner noted that the PFTs had been normal, but 
currently showed mild obstruction, which improved slightly 
with broncho-dilation.  

A VA chest fluoroscopy and spot films in March 1997 noted 
that calcified pleural plaques were most likely related to 
previous asbestos exposure.  

A VA examination was conducted in May 1997.  The veteran 
reported a history of exposure to asbestos during service in 
1949, with no known exposure since that time.  The examiner 
noted symptoms of cough and increasing shortness of breath 
with some wheezing in conjunction with the cough.  The 
veteran stated that he was able to walk up to three miles in 
the morning.  Physical examination of the lungs revealed 
mild-to-moderate diminution of excursions bilaterally with 
mild, fine basilar crackles.  PFT showed FVC of 71 percent of 
predicted and DLCO of 97 percent of predicted.  The examiner 
provided impressions of COPD, to some extent, on the basis of 
chronic cigarette smoking, and probable pulmonary asbestosis 
by recent radiological findings.  

A VA examination was conducted in June 1998.  The veteran 
complained of chronic cough with chronic tenacious sputum and 
gradually progressive dyspnea and occasional orthopnea.  The 
veteran had three hospital admissions in the previous year 
for complicating pneumonia.  Physical examination showed 
mild expiratory wheezing bilaterally and fine basilar 
crackles over each base.  The examiner noted that the veteran 
was rather thin and somewhat chronically ill appearing.  
Chest X-ray revealed bilateral calcified pleural plaques seen 
with asbestos exposure.  No nodular density or mass was seen.  
The examiner provided a diagnosis of COPD, probably related 
to asbestos, with bilateral pulmonary nodular basilar 
densities.  

In his VA Form 9, substantive appeal, received in August 
1998, the veteran stated that he was totally incapacitated 
with any exertion.  

PFT in November 1998 revealed FVC of 83 percent of predicted 
and diffusion capacity was normal at 95 percent.  The 
physician reported obstructive lung disease with significant 
response to broncho-dilator administration.  The record 
contains a November 1998 prescription for portable oxygen.  

A VA examination was conducted in January 1999.  The veteran 
reported fairly intense exposure to asbestos, while working 
in the pump room of naval vessels during the 1940s for 
approximately two months.  The veteran also worked as a 
hard rock miner and had approximately a 30 to 40-pack-year 
smoking history.  The veteran complained of chest pain and 
shortness of breath with exertion.  He stated that he could 
climb up two-to-three flights of stairs without shortness 
of breath and did daily push-ups and sit-ups in the morning.  
He reported intermittent wheezing and intermittent dry 
nonproductive cough.  The examiner noted that the veteran had 
been prescribed low-flow oxygen at home, which he used on an 
intermittent basis.  Physical examination of the chest showed 
some bibasilar crackles, but equal breath sounds throughout.  
Chest X-ray showed evidence of significant pleural thickening 
with some calcification bilaterally.  PFT revealed FVC of 73 
percent of predicted.  The examiner stated that comparing 
these values to previous results showed no significant 
progression of the veteran pulmonary disease, other than what 
would be expected from age-related changes.  The examiner 
noted minimal evidence of disability by PFT with only mild 
restrictive disease and normal diffusion capacity of the lung 
for carbon monoxide (DLCO).  

At a hearing before an RO hearing officer in December 1998, 
the veteran testified that he was prescribed portable oxygen 
in November 1998.  Transcript, p. 3.  The veteran stated that 
he used approximately one tank every two-to-three weeks.  
Transcript, pp. 4-5.  The veteran's representative stated 
that the veteran's ability to exercise had been severely 
limited due to pains in his legs, reportedly due to 
insufficient oxygen.  Transcript, pp. 1-2.  The veteran 
reported that his breathing was more difficult at higher 
altitudes.  Transcript, p. 9.  


II. Analysis

When a veteran is awarded service connection for a disability 
and appeals the RO's rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, there is no indication that there are 
additional records, which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1998).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (1998).

The Board notes that effective October 7, 1996, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating disabilities of the respiratory system.  61 
Fed. Reg. 46720 (Sept. 5, 1996) (codified at 38 C.F.R. § 
4.97).  The veteran filed his claim for service connection 
for asbestosis in November 1995, prior to the change in the 
regulations.  The claim was ultimately granted in May 1997, 
after the change in the regulations.  Under Fenderson, supra, 
the Board must consider separate ratings for separate periods 
during the pendency of the claim, including a period prior to 
the change in the regulations.  Therefore, the veteran is 
entitled to application of the version of the regulations 
most favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 
308, 311 (1991).  In the instant case, the RO did not provide 
the veteran with notice of the regulations in effect prior to 
October 7, 1996.  However, the Board finds that the change in 
the regulation has no effect on the outcome of the veteran's 
claim.  Thus, the Board finds that it may proceed with a 
decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-394(1993).

Under the old Schedule, there is no diagnostic code for 
asbestosis.  When an unlisted condition is encountered it 
will be permissible to rate it under a closely related 
disease or injury in which not only the functions affected, 
but also the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (1998).  The Board finds 
that, although there is no diagnostic code for the veteran's 
asbestosis, the functions affected, anatomical localization 
and symptomatology are closely analogous to the 
manifestations of silicosis under Diagnostic Code 6801.  See 
38 C.F.R. § 4.20.  The criteria for an evaluation under the 
old Schedule are as follows:
? 100 percent if pronounced; with extent of lesions 
comparable to far advanced pulmonary tuberculosis or PFT 
confirming a markedly severe degree of ventilatory 
deficit; with dyspnea at rest and other evidence of severe 
impairment of bodily vigor producing total incapacity;
? 60 percent if severe; extensive fibrosis, severe dyspnea 
on slight exertion with corresponding ventilatory deficit 
confirmed by PFT with marked impairment of health;
? 30 percent if moderate; with considerable pulmonary 
fibrosis and moderate dyspnea on slight exertion, 
confirmed by PFT; and
? 10 percent if definitely symptomatic with pulmonary 
fibrosis and moderate dyspnea on extended exertion.  38 
C.F.R. § 4.97, Diagnostic Code 6801 (1996).

Under the current schedule, asbestosis is evaluated as 
follows:
? 100 percent for FVC less than 50 percent predicted, or 
DLCO (single breath method (SB)) less than 40 percent 
predicted, or; maximum exercise capacity less than 154 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or; cor pulmonale or pulmonary hypertension, 
or; requiring outpatient oxygen therapy;
? 60 percent for FVC of 50 to 64 percent predicted or DLCO 
(SB) of 40 to 55 percent predicted, or maximum exercise 
capacity of 15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation;
? 30 percent for FVC of 65 to 74 percent predicted, or DLCO 
(SB) of 56 to 65 percent predicted; and 
? 10 percent for FVC of 75 to 80 percent predicted, or DLCO 
(SB) of 66 to 80 percent predicted.  38 C.F.R. § 4.97, 
Diagnostic Code 6833 (1998).

The Board notes, initially, that the RO granted an increased 
evaluation of 30 percent for the veteran's service-connected 
pulmonary asbestosis, effective from October 7, 1996.  
However, the veteran's initial claim for benefits was 
filed in November 1995.  Therefore, the Board first addresses 
whether the veteran is entitled to an evaluation in excess of 
10 percent for the period from November 30, 1995, to October 
6, 1996.  The Board finds that the evidence preponderates 
against a finding of an evaluation in excess of 10 percent 
for this period.  On VA evaluation in August 1996, the 
veteran's lungs were clear, and chest X-ray was normal, as 
was a PFT.  The examiner provided an impression 
of mild obstruction.  No complaints of dyspnea on exertion 
were noted at this evaluation or during hospitalization in 
August 1995.  There is no competent evidence of moderate 
disability, with considerable pulmonary fibrosis and moderate 
dyspnea on slight exertion or abnormal PFT results as 
required by both the old and new Schedules for an evaluation 
in excess of 10 percent.  

The Board now considers whether the veteran is entitled to an 
evaluation in excess of 30 percent from October 7, 1996.  The 
record contains no PFT results which indicate an FVC of 50 to 
64 percent predicted or DLCO (SB) of 40 to 55 percent 
predicted, as required for an evaluation in excess of 30 
percent under the current Schedule.  The medical evidence 
does not show extensive fibrosis or severe dyspnea on slight 
exertion, with corresponding PFT results.  The VA examiner in 
January 1999 noted some shortness of breath with exertion, 
but the veteran was able to climb two-to-three flights of 
stairs without shortness of breath and do daily push-ups and 
sit-ups.  The Board finds that the evidence preponderates 
against an evaluation in excess of 30 percent under the old 
Schedule as well, for the period prior to November 16, 1998.

However, the Board notes that, effective November 16, 1998, 
the veteran was prescribed portable oxygen.  Although the 
prescription noted that the oxygen was prescribed for both 
service-connected asbestosis and nonservice-connected 
COPD, the criteria for a 100 percent evaluation indicates 
only that the veteran's service-connected condition 
"requires outpatient oxygen therapy."  The regulation does 
not specify the frequency or amount of outpatient oxygen 
necessary for an evaluation of 100 percent.  When it is not 
possible to separate the effects of two conditions, one 
service-connected and one not, reasonable doubt on the issue 
must be resolved in the veteran's favor.  38 C.F.R. § 3.102.  
The Board, therefore, finds that the evidence does not 
preponderate against an evaluation of 100 percent effective 
November 16, 1998, the date the necessity of outpatient 
oxygen therapy became manifest.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected pulmonary asbestosis, from November 30, 
1995 to October 6, 1996, is denied.  

Entitlement to an evaluation in excess of 30 percent for 
service-connected pulmonary asbestosis, from October 7, 1996, 
to November 15, 1998, is denied.  

Entitlement to an evaluation of 100 percent for service-
connected pulmonary asbestosis, effective from November 16, 
1998, is granted.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

